I would make no surcharge. We are here dealing with a situation which might well confound any man. The guardian received the securities when the financial walls were falling. He did not make the investments himself. He did what, it seems to me, was the most prudent thing he could do, sought the aid and advice of one of the principal financial institutions of the community in which he lived to help him solve the problem with which he was confronted, whether to sell the securities at what seemed terrible sacrifices or to hold them. This I think was not speculating; it was in the exercise of judgment. Many of the securities were of local institutions. Experience shows that in the smaller towns these cannot be sold for anything like their intrinsic value. Other of the securities were of the country's standard railroads and industrial concerns. No prudent person, unless compelled to do so, would have sold these securities at the distress figures of 1931.
I think the case should be viewed, not retrospectively, but from the position in which the guardian found himself in the upset financial world, and, so viewed, I cannot say he did not exercise "normally good judgment" and common skill, common prudence and common caution. *Page 369